DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of species I, claims 1-15 in the reply filed on November 23, 2020 is acknowledged.  The traversal is on the ground(s) that methods of claims 1 and 16 are not mutually exclusive and that the methods are connected in at least operation, effect, or both.  This is not found persuasive because the sequence of steps recited in independent claim 16 is a different sequence of steps than recited in independent claim 1.  Therefore, the claimed sequence of steps within each of the identified species are mutually exclusive.  Furthermore, the Applicant argues that all of the steps of claim 1 appear in claim 16.  However, this is not true.  For example, in claim 1, the step of “first purging the restrictive channel and the less-restrictive channel of the disinfectant” does not appear in claim 16.   Claim 16 recites “first purging the restrictive channel of the disinfectant” then requires a filling step prior to a separate step of “purging the less-restrictive channel of the disinfectant”.  It is clear that the sequence of steps recited in claims 1 and 16 are directed to mutually exclusive embodiments.   A search burden exists as each species requires a different search based upon the mutually exclusive sequence of steps claimed.   
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariotti (USPN 5,882,589).
Regarding claim 1, Mariotti discloses a reprocessing method comprising: connecting a medical device (endoscope) to a reprocessing system (10), the medical device (endoscope) having a restrictive channel and a less-restrictive channel (Mariotti discloses that the endoscope has multiple fluid channels of varying diameter therefore teaching a restrictive channel and a less-restrictive channel – see col. 1, lines 35-53); initial filling the restrictive channel and the less-restrictive channel with a disinfectant (disinfectant is introduced into basin 22 via nozzles 50 and 54 which are connected to the channels of the endoscope – see col. 8, lines 1-48, col. 9, line 65 to col. 10, line2); and a first purging the restrictive channel and the less-restrictive channel of the disinfectant (Mariotti discloses that following the step of injecting disinfectant that endoscope channels are flushed with filtered water – col. 9, lines 10-17).  Mariotti further discloses that the program may be repeated if it is determined that the endoscope is not properly disinfected (see col 10, lines 34-38).   Therefore, Mariotti teaches additional filling and purging steps to ensure complete disinfection thus meeting the claim limitations of first filling the .

Claim Rejections - 35 USC § 103
5.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti (USPN 5,882,589) as applied to claim 1 above, and further in view of Williams et al. (USPN 6,986,736 B2) (hereafter “Williams”).
	Regarding claims 4-5, Mariotti is set forth above with regards to claim 1 and discloses that endoscopes have separate channels of varying diameters (see col. 1, lines 50-53; col. 5, lines 15-17) and the reprocessing system (10) is capable of connecting any type of endoscope (col. 6, lines 64-66).  However, Mariotti does not explicitly disclose that the less-restrictive channel is a first less-restrictive channel and the medical device further includes a second less-restrictive channel. 
	Williams discloses a process of disinfecting an endoscope (200) using a reprocessing device.  The endoscope (200) disclosed by Williams includes an air channel (213), water channel (214), and a suction channel (217) (see col. 5, lines 13-40, fig. 3).  Each of the channels has a different shape as shown in figure 3, thereby resulting in one channel being considered a restrictive channel, another being a first less-restrictive channel, and a third one being a second less restrictive channel.  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Mariotti and disinfect an endoscope such 
The combination of Mariotti and Williams provides a process that includes an initial filling step that fills all channels of an endoscope wherein the endoscope has a restrictive channel, a first less-restrictive channel and a second less-restrictive channel, thereby meeting the limitations of claim 5.  
Regarding claim 6, Mariotti discloses that the process is repeated, including the disinfectant fill and purge cycle, in the event that the endoscope is not properly disinfected during operation of the process (see col. 10, lines 25-50).   The combination of Mariotti and Williams results in a process that fills all channels of an endoscope wherein the endoscope has a restrictive channel, a first less-restrictive channel and a second less-restrictive channel and subsequent purging of the channels to remove disinfectant.   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to repeat the fill-purge process any number of times as required to ensure proper disinfection of the endoscope as taught by Mariotti.   Repeating the process steps multiple times results in a process that includes the steps of a second purging the restrictive channel and the second less-restrictive channel of the disinfectant; and a second filling the restrictive channel and the second less-restrictive channel with the disinfectant as Mariotti discloses the process can be used to disinfect any type of endoscope such as the endoscope taught by Williams which has a restrictive channel, another being a first less-restrictive channel, and a third one being a second less restrictive channel (see figure 3 of Williams, channels 213, 214, 217 each having different levels of restriction).   

Allowable Subject Matter
7.	Claims 2-3 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art, alone or in combination, fails to teach or fairly suggest wherein the first purging step includes ending the purging of the less-restrictive channel before beginning the purging of the restrictive channel.  The closest prior art to the claim invention is Mariotti and Williams whom both disclose endoscope reprocessing methods that follow a fill-purge sequence but neither one teaches or suggests ending the purging of the less-restrictive channel before beginning the purging of the restrictive channel.  The prior art only discloses purging all channels of the endoscope at the same time.   
Regarding dependent claim 7, the prior art, alone or in combination, fails to teach or fairly suggest wherein the second purging step includes ending the purging of the second less-restrictive channel before beginning the purging of the restrictive channel, in the claimed environment.   The closest prior art to the claim invention is Mariotti and Williams whom both disclose endoscope reprocessing methods that follow a fill-purge sequence but neither one teaches or suggests that the second purging step includes ending the purging of the second less-restrictive channel before beginning the purging of the restrictive channel in the claimed environment.   
	Claims 3 and 8-15 would be allowable for at least the reasons set forth above with regards to either claim 2 or claim 7 by virtue of claim dependency.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796